DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE FOR SENSING CHARACTERISTIC VALUE OF PIXEL CIRCUIT AND METHOD THEREOF.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the sensing circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the rejection, the examiner interprets claim 6 to be dependent from claim 5.
11 recites the limitation “the display panel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 depends upon claim 11 and is rejected for the reason set forth above in claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. Patent Pub. No. 2015/0379937).

Regarding claim 1, Kim discloses a display device (fig. 1), comprising: 
a display panel (10) including a plurality of gate lines (15), a plurality of data lines (14a), and a plurality of subpixels (P), (fig. 1, [0039-0040]); 
a gate driving circuit (13) for driving the plurality of gate lines (15), (fig. 1, [0048]); and 
a data driving circuit (12) for driving the plurality of data lines (14a) and generating sensing voltages (SD) measured at different times (i.e. first and second sensing and sampling periods S&S1 and S&S2) during a blank period (i.e. sensing (figs. 2-5 and 10, [0050, 0062, 0058, 0067 and 0078-0082]).

Regarding claim 2, Kim discloses further comprising a controller (11) for controlling the gate driving circuit (13) and the data driving circuit (12), and calculating a threshold voltage (Vth) of the driving transistor (DT) from the sensing voltage (SD) transmitted from the data driving circuit (12), (figs. 2-3, [0049-0050]).

Regarding claim 3, Kim discloses wherein each of the plurality of subpixels comprises: 
an organic light-emitting diode (OLED) driven by the driving transistor (DT); 
a switching transistor (ST1) electrically connected between a gate node (N1) of the driving transistor (DT) and a data line (14a) among the plurality of data lines; 
a sensing transistor (ST2) electrically connected between either a source node (N2) of the driving transistor (DT) and a reference voltage line (14b); and 
a storage capacitor (Cst) electrically connected between the gate node (N1) of driving transistor (DT) and either a source node (N2) of the switching transistor (ST1), (fig. 3, [0054-0055]).

Regarding claim 5, Kim discloses wherein the data driving circuit (12) comprises a sensing circuit (sensing unit) of characteristic value (threshold voltage variation and (figs. 2-3, [0047 and 0062]).

Regarding claim 6, Kim discloses wherein the sensing circuit of characteristic value comprises: 
an amplifier (AMP) having an inverting input terminal (- terminal) electrically connected to the reference voltage line (14b) connected to either a source node of the sensing transistor (ST2) and a non-inverting input terminal (+ terminal) supplied with a reference voltage-for-comparing (Vpre); 
a feedback capacitor (Cfb) electrically connected between the inverting input terminal (- terminal) and an output terminal (Vout) of the amplifier (AMP); 
an initializing switch (SW1) electrically connected to the feedback capacitor (Cfb); and 
a sampling switch (SW2) electrically connected to the output terminal (Vout) of the amplifier (AMP), (fig. 3, [0055-0057]).

Regarding claim 7, Kim discloses wherein the sensing voltages (SD) are voltages respectively measured in different blank periods (i.e. different vertical blank periods in fig. 10a performs the sensing voltage), (figs. 5 and 10a, [0067 and 0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang (U.S. Patent Pub. No. 2020/0152135).

Regarding claim 4, Kim discloses wherein the mobility sensing period (1 line sensing on time) of the driving transistor (DT) comprises: 
an initializing period (Tinit) in which a data voltage-for-sensing (Vdata-SEN) is supplied to the subpixel to be sensed through the data line (14a), and a reference voltage-for-sensing (Vpre) is supplied to the subpixel to be sensed through a reference voltage line (14b), (figs. 3-4, [0058-0060]); 
a tracking period (Tsen), (figs. 3-4, [0061]); and 
a sampling period (Tsam) in which a current flowing (Ids) through the reference voltage line (14b) is sensed, (figs. 3-4, [0062]).

However, Kim does not mention a voltage of the reference voltage line is increased.
In a similar field of endeavor, Kang teaches wherein the mobility sensing period (fig. 7) of the driving transistor (DRT) comprises:
a tracking period (TRACKING) in which the reference voltage-for-sensing is blocked by turning off the switching transistor (SWT) and a voltage (Vref) of the reference voltage line (RVL) is increased, (figs. 4 and 7, [0108-0109]).


Regarding claim 9, Kim discloses a method of sensing a characteristic value (i.e. sensing threshold voltage variation and mobility variation) of a circuit element (DT) in a display device (organic light emitting display), (figs. 1 and 2, [0039 and 0050]), the method comprising: 
supplying (i.e. during initialization period Tinit) a data voltage-for-sensing (Vdata-SEN) to a subpixel (P) to be sensed through a data line (14a), and supplying a reference voltage-for-sensing (Vpre) to the subpixel to be sensed through the reference voltage line (14b), (figs. 3-4, [0058-0060]); 
sensing a driving current (Ids) through the reference voltage line (14b) at different times (i.e. first and second sensing and sampling periods S&S1 and S&S2), (figs. 3-5, [0062 and 0067]); and 
calculating a threshold voltage (Vth) of a driving transistor (DT) from a sensing voltage (SD) generated by the driving current (Ids), (figs. 1 and 4, [0050 and 0062]).

However, Kim does not mention increasing a voltage of the reference voltage line.
In a similar field of endeavor, Kang teaches:
(figs. 4 and 7, [0108-0109]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the voltage of the reference voltage line is increased during the tracking period, as taught by Kang, for the purpose of removing luminance deviations among the subpixels, [0007]. 

Regarding claim 10, Kim discloses wherein the sensing the driving current (Ids) is proceed during a mobility sensing period (1 line sensing on time) of the driving transistor (DT), (figs. 3-5, [0062, 0058 and 0067]).

Regarding claim 11, Kim discloses wherein the mobility sensing period (1 line sensing on time) is performed in real time (i.e. real-time driving operation) while the display panel (10) is being driven (i.e. normal driving operation), (figs. 4-5, [0046, 0058, 0067 and 0078]).

Regarding claim 12, Kim discloses wherein the sensing voltages (SD) are voltages measured at different times (i.e. first and second sensing and sampling periods S&S1 and S&S2) in one blank period (i.e. sensing operations perform during vertical blank periods BP), (figs. 5 and 10, [0067 and 0078-0082]).

Regarding claim 13, Kim discloses wherein the sensing voltages (SD) are voltages respectively measured in different blank periods (i.e. different vertical blank period BP in fig. 10a performs the sensing voltage), (figs. 5 and 10a, [0067 and 0082]).

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 8, none of the prior art of record teaches alone or in combination the limitation “wherein the threshold voltage of the driving transistor is calculated by the following expression, Vth = Vdata1 - Vdata2 * √(ΔV1/ΔV2) / 1 - √(ΔV1/ΔV2) wherein Vdata1 is the data voltage applied at the first time, Vdata2 is the data voltage applied at the second time, and ΔV1 and ΔV2 are sensing voltages charged by the sensing circuit of characteristic value at the same time interval at the first time and the second time, respectively.”

Claim 14 is similar to claim 8 and is allowed for the reason set forth above in claim 8. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691